On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution (Sontag v Sontag, 66 NY2d 554; Le Mistral v Columbia Broadcasting Sys., 61 AD2d 491, appeal dismissed 46 NY2d 940; Cohen and Karger, Powers of the New York Court of Appeals § 21, at 92).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
Judge Meyer taking no part.